Title: To Benjamin Franklin from ——— Loyseau, 3 February 1783
From: Loyseau, ——
To: Franklin, Benjamin


Monsieur
Le 3 fevrier 1783.
La Revolution de L’amerique etant heureusement achevée, il est permis de penser aux objets du commerce qu’il est dorenavant possible de faire avec elle. Je m’interesse Beaucoup a une Manufacture d’acier etablie a 20 lieues de paris, elle opére par cementation pour parvenir a La conversion du fer de Suede en acier. Elle veut S’ouvrir un débouché en amerique, elle peut quant a present en fournir plus de 300 milliers. Les interessés a cette manufacture dans le nombre desquels je Suis, desirent Savoir S’ils trouveroient a vendre cet acier en L’envoyant en amerique et comment on Le leur payeroit; ils prendroient, a defaut d’argent des objets d’echange en amerique, mais qu’ils pussent esperer de vendre ici avec quelqu’avantage. Voulés vous, Monsieur, me fournir quelques Renseignemens Sur ce point de vue. L’on pourroit faire une fourniture chaqu’année de 3, 4 5 ou Six cent Milliers et meme davantage. La Maniere de traiter Sera aussi Loyale qu’on pourra le desirer.
Je Suis avec Respect Monsieur votre tres humble et tres obeissant Serviteur
Loyseauavocat au parlement Rue Ste. anne
L’acier est aussi bon que celui d’angletere.
  
Notation: Loyseau 3 Fevr. 1783.
